Title: James Madison to Haym Salomon, 25 February 1830
From: Madison, James
To: Salomon, Haym


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Feby. 25. 1830
                            
                        
                         
                        J. M.with his respects to Mr. S. & informs him, in answer to the enquiry in his letter of the
                            18th. informs that none of the persons to whom it relates are now living, & that no descendant of either is in the
                            Natl Legislature. The only male descendant now alive is John Mercer the son of Jno. F. Mercer, misnamed it would appear
                                W. Fr. &c by Mr. S. in his letter; and now a resident of the City of Washington
                        
                            
                                
                            
                        
                    